
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



EMPLOYMENT AGREEMENT


        AGREEMENT, dated as of December 18, 2003, by and between Price Legacy
Corporation, a Maryland corporation (the "Company"), and John Visconsi
("Executive").

RECITALS

        A.    Executive is currently Senior Vice President-Leasing/Asset
Management of the Company.

        B.    The Company desires to employ Executive, effective as of
October 15, 2003 (the "Effective Time"), on the terms and conditions set forth
in this Agreement, and Executive desires to be so employed.

AGREEMENT

        IN CONSIDERATION of the premises and the mutual covenants set forth
below, the parties hereby agree as follows:

        1.    Employment.    The Company hereby agrees to employ Executive as
Senior Vice President-Leasing/Asset Management, and Executive hereby accepts
such employment, on the terms and conditions hereinafter set forth.

        2.    Term.    The period of employment of Executive by the Company
hereunder (the "Employment Period") shall commence on the Effective Time (the
"Commencement Date") and shall continue through December 31, 2005; provided,
that, commencing on January 1, 2006, and on each anniversary date thereafter,
the Employment Period shall automatically be extended for one (1) additional
year unless either party gives written notice not to extend this Agreement prior
to six (6) months before such automatic extension would be effectuated. If the
Company gives written notice to Executive not to extend this Agreement and
provided that said notice is given six (6) months before such automatic
extension would be effectuated, the Company shall pay Executive within seven
(7) days after the end of the Employment Period, (A) a payment equal to fifty
per cent (50%) of the average total additional compensation (i.e., bonus,
pension, 401(k) Company contributions, medical benefits and car allowance) for
the two (2) preceding fiscal years of the Company ending prior to the notice not
to extend, and (B) the Company shall maintain in full force and effect for a
period of one (1) year following the end of the Employment Period, the Continued
Benefits as outlined in Section 8(a)(ii); provided, however, if the Executive
has previously given a notice not to extend the Employment Period pursuant to
Section 2, the payments referred to in this Section 2 shall not be made. The
Employment Period may be sooner terminated by either party in accordance with
Section 6 of this Agreement.

        3.    Position and Duties.    During the Employment Period, Executive
shall serve as Senior Vice President—Leasing/Asset Management of the Company.
Executive shall have those powers and duties normally associated with the
positions of Senior Vice President—Leasing/Asset Management and such other
powers and duties as may be prescribed by the Board of Directors of the Company
(the "Board"). Executive shall devote such time, attention and energies to
Company affairs as are necessary to fully perform his duties (other than
absences due to illness or vacation) for the Company.

        4.    Place of Performance.    The principal place of employment of
Executive shall be at the Company's operating offices in San Diego, California.

        5.    Compensation and Related Matters.    

        (a)    Salary.    During the Employment Period, the Company shall pay
Executive an annual base salary of $200,000 ("Base Salary"). Executive's Base
Salary shall be paid in approximately

1

--------------------------------------------------------------------------------

equal installments in accordance with the Company's customary payroll practices.
If Executive's Base Salary is increased by the Company, such increased Base
Salary shall then constitute the Base Salary for all purposes of this Agreement.

        (b)    Bonus.    The Board's compensation committee (the "Compensation
Committee") shall review Executive's performance at least annually during each
year of the Employment Period and cause the Company to award Executive a cash
bonus of up to 100% of his Base Salary which the Compensation Committee shall
reasonably determine as fairly compensating and rewarding Executive for services
rendered to the Company and/or as an incentive for continued service to the
Company. The amount of Executive's cash bonus shall be determined in the
reasonable discretion of the Compensation Committee and shall be dependent upon,
among other things, the achievement of certain performance levels by the
Company, including, without limitation, growth in earnings, and Executive's
performance and contribution to increasing the funds from operations, and
leasing of vacant space.

        (c)    Stock Options.    Executive shall be eligible to participate in
the Company's Stock Option Plan in the same manner as its other executives, as
determined in the discretion of the Company's Compensation Committee.

        (d)    Expenses.    The Company shall promptly reimburse Executive for
all reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company's policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.

        (e)    Vacation.    Executive shall be entitled to the number of weeks
of vacation per year provided to the Company's senior executive officers, but in
no event less than four (4) weeks annually.

        (f)    Welfare, Pension and Incentive Benefit Plans.    During the
Employment Period, Executive (and his spouse and dependents to the extent
provided therein) shall be entitled to participate in and be covered under all
the welfare benefit plans or programs maintained by the Company from time to
time for the benefit of its senior executives including, without limitation, all
medical, hospitalization, dental, disability, life insurance, accidental death
and dismemberment and travel accident insurance plans and programs. In addition,
during the Employment Period, Executive shall be eligible to participate in all
pension, retirement, savings and other employee benefit plans and programs
maintained from time to time by the Company for the benefit of its senior
executives, or any annual incentive or long-term performance plans.

        (g)    Automobile Allowance.    During the Employment Period, the
Company shall provide Executive with an automobile allowance of at least $6,000
per year.

        6.    Termination.    Executive's employment hereunder may be terminated
during the Employment Period under the following circumstances:

        (a)    Death.    Executive's employment hereunder shall terminate upon
his death.

        (b)    Disability.    If, as a result of Executive's incapacity due to
physical or mental illness, Executive shall have been substantially unable to
perform his duties hereunder for an entire period of six (6) consecutive months,
and within thirty (30) days after written Notice of Termination (as defined in
Section 7(a)) is given after such six (6) month period, Executive shall not have
returned to the substantial performance of his duties on a full-time basis, the
Company shall have the right to terminate Executive's employment hereunder for
"Disability", and such termination in and of itself shall not be, nor shall it
be deemed to be, a breach of this Agreement.

        (c)    Cause.    The Company shall have the right to terminate
Executive's employment for Cause, and such termination in and of itself shall
not be, nor shall it be deemed to be, a breach of

2

--------------------------------------------------------------------------------




this Agreement. For purposes of this Agreement, the Company shall have "Cause"
to terminate Executive's employment upon Executive's:

        (i)    conviction of, or plea of guilty or nolo contendre to, a felony;
or

        (ii)   willful and continued failure to use reasonable best efforts to
substantially perform his duties hereunder (other than such failure resulting
from Executive's incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason (as defined
in Section 6(d)) after demand for substantial performance is delivered by the
Company in writing that specifically identifies the manner in which the Company
believes Executive has not used reasonable best efforts to substantially perform
his duties; or

        (iii)  willful misconduct (including, but not limited to, a willful
breach of the provisions of Section 10) that is materially economically
injurious to the Company or to any entity in control of, controlled by or under
common control with the Company ("Affiliate").

        For purposes of this Section 6(c), no act, or failure to act, by
Executive shall be considered "willful" unless committed in bad faith and
without a reasonable belief that the act or omission was in the best interests
of the Company or any Affiliates thereof; provided, however, that the willful
requirement outlined in paragraphs (ii) or (iii) above shall be deemed to have
occurred if the Executive's action or non-action continues for more than ten
(10) days after Executive has received written notice of the inappropriate
action or non-action. Cause shall not exist under paragraph (ii) or (iii) above
unless and until the Company has delivered to Executive a copy of a resolution
duly adopted by a majority of the Board (excluding Executive for purposes of
determining such majority) at a meeting of the Board called and held for such
purpose (after reasonable (but in no event less than thirty (30) days) notice to
Executive and an opportunity for Executive, together with his counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of the conduct set forth in paragraph (ii) or (iii) and
specifying the particulars thereof in detail. This Section 6(c) shall not
prevent Executive from challenging in any court of competent jurisdiction the
Board's determination that Cause exists or that Executive has failed to cure any
act (or failure to act) that purportedly formed the basis for the Board's
determination.

        (d)    Good Reason.    Executive may terminate his employment for "Good
Reason" within thirty (30) days after Executive has actual knowledge of the
occurrence, without the written consent of Executive, of one of the following
events that has not been cured within thirty (30) days after written notice
thereof has been given by Executive to the Company:

        (i)    the assignment to Executive of duties materially and adversely
inconsistent with Executive's status as Senior Vice President—Leasing/Asset
Management of the Company or a material and adverse alteration in the nature of
Executive's duties and/or responsibilities, reporting obligations, titles or
authority;

        (ii)   a reduction by the Company in Executive's Base Salary or a
failure by the Company to pay any such amounts when due;

        (iii)  any purported termination of Executive's employment for Cause
which is not effected pursuant to the procedures of Section 6(c) (and for
purposes of this Agreement, no such purported termination shall be effective);

        (iv)  the Company's failure to substantially provide any material
employee benefits due to be provided to Executive;

        (v)   the Company's failure to provide in all material respects the
indemnification set forth in Section 11 of this Agreement; or

3

--------------------------------------------------------------------------------




        (vi)  the relocation of the Company's corporate office or Executive's
own office location outside of San Diego County; or

        (vii) a Change in Control (as defined below) of the Company.

        Executive's right to terminate his employment hereunder for Good Reason
shall not be affected by his incapacity due to physical or mental illness.
Executive's continued employment during the thirty (30) day period referred to
above in this paragraph (d) shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.

        For purposes of this Agreement, a "Change in Control" of the Company
means the occurrence of one of the following events:

        (1)   individuals who, on the Commencement Date, constitute the Board
(the "Incumbent Directors") cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the Commencement Date whose election or nomination for election was approved
by a vote of a majority of the Incumbent Directors then on the Board (either by
a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Director;

        (2)   any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the "Exchange Act") and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the Commencement
Date, a "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company's then outstanding securities eligible
to vote for the election of the Board (the "Company Voting Securities");
provided, however, that an event described in this paragraph (2) shall not be
deemed to be a Change in Control if any of following becomes such a beneficial
owner: (A) the Company or any majority-owned subsidiary (provided, that this
exclusion applies solely to the ownership levels of the Company or the
majority-owned subsidiary), (B) any tax-qualified, broad-based employee benefit
plan sponsored or maintained by the Company or any majority-owned subsidiary,
(C) any underwriter temporarily holding securities pursuant to an offering of
such securities, (D) any person pursuant to a Non-Qualifying Transaction (as
defined in paragraph (3)), or (E) Executive or any group of persons including
Executive (or any entity controlled by Executive or any group of persons
including Executive);

        (3)   the consummation of a merger, consolidation, share exchange or
similar form of transaction involving the Company or any of its subsidiaries, or
the sale of all or substantially all of the Company's assets (a "Business
Transaction"), unless immediately following such Business Transaction (i) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company's assets in such Business
Transaction (the "Surviving Corporation") is beneficially owned, directly or
indirectly, by the Company's shareholders immediately prior to any such Business
Transaction, and (ii) no person (other than the persons set forth in clauses
(A), (B), or (C) of paragraph (2) above or any tax-qualified, broad-based
employee benefit plan of the Surviving Corporation or its Affiliates)
beneficially owns, directly or indirectly, 30% or more of the total voting power
of the Surviving Corporation (a "Non-Qualifying Transaction"); or

4

--------------------------------------------------------------------------------




        (4)   Board approval of a liquidation or dissolution of the Company,
unless the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company's shareholders in substantially the same proportions as such
shareholders owned the Company's outstanding voting common equity interests
immediately prior to such liquidation and such ongoing entity assumes all
existing obligations of the Company to Executive under this Agreement and the
Stock Option Agreements pursuant to which the Stock Options were granted.

        (5)   Jack McGrory is no longer serving as Chief Executive Officer and
Chairman of the Board by virtue of being asked to resign or by not being placed
on the ballot for the election of directors. Should he not be able to serve as
CEO or Chairman due to death or disability or should he, of his own free will
and choice, elect to resign or not sit for reelection, then it shall not be
deemed to be an event of Change of Control.

        (e)    Without Good Reason.    Executive shall have the right to
terminate his employment hereunder without Good Reason by providing the Company
with a Notice of Termination, and such termination shall not in and of itself
be, nor shall it be deemed to be, a breach of this Agreement.

        7.    Termination Procedure.    

        (a)    Notice of Termination.    Any termination of Executive's
employment by the Company or by Executive during the Employment Period (other
than termination pursuant to Section 6(a)) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 14.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated.

        (b)    Date of Termination.    "Date of Termination" shall mean (i) if
Executive's employment is terminated by his death, the date of his death,
(ii) if Executive's employment is terminated pursuant to Section 6(b), thirty
(30) days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), and (iii) if Executive's employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such Notice of Termination.

        8.    Compensation Upon Termination or During Disability.    In the
event Executive is disabled or his employment terminates during the Employment
Period, the Company shall provide Executive with the payments and benefits set
forth below. Executive acknowledges and agrees that the payments set forth in
this Section 8 constitute liquidated damages for termination of his employment
during the Employment Period.

        (a)    Termination By Company Without Cause or By Executive for Good
Reason.    If Executive's employment is terminated by the Company without Cause
or by Executive for Good Reason:

        (i)    The Company shall pay to Executive (A) his Base Salary and
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination, and (B) a payment equal to two times
Executive's current base scheduled annual salary and two times the average total
additional compensation (i.e., bonus, pension, 401(k) Company contributions,
medical benefits and car allowance) for the two (2) preceding fiscal years of
the Company ending prior to termination within seven (7) calendar days following
the Date of Termination; provided, however, if the Executive has previously
given a notice not to extend the Employment Period pursuant to Section 2, the
payment referred to in this subsection (i) shall not be made;

5

--------------------------------------------------------------------------------

        (ii)   the Company shall maintain in full force and effect, for the
continued benefit of Executive, his spouse and his dependents for a period of
two (2) years following the Date of Termination the medical, hospitalization,
dental, disability and life insurance programs in which Executive, his spouse
and his dependents were participating immediately prior to the Date of
Termination at the level in effect and upon substantially the same terms and
conditions (including without limitation contributions required by Executive for
such benefits) as existed immediately prior to the Date of Termination;
provided, that if Executive, his spouse or his dependents cannot continue to
participate in the Company programs providing such benefits, the Company shall
arrange to provide Executive, his spouse and his dependents with the economic
equivalent of such benefits which they otherwise would have been entitled to
receive under such plans and programs ("Continued Benefits"), provided, that
such Continued Benefits shall terminate on the date or dates Executive receives
substantially equivalent coverage and benefits, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage,
or benefit-by-benefit, basis); and

        (iii)  the Company shall reimburse Executive pursuant to Section 5(d)
for reasonable expenses incurred, but not paid prior to such termination of
employment;

        (iv)  Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company;

        (v)   all stock options and other pension or employment benefits granted
to Executive prior to the Date of Termination shall fully vest as of the Date of
Termination (inclusive of any granted to Executive prior to the Employment
Period);

        (vi)  the Company shall eliminate any and all restrictions on
Executive's ability either to engage in any activities, directly or indirectly,
in competition with the Company (including, without limitation, the restrictions
set forth in Section 10(c) of this Agreement but not the restrictions set forth
in Sections 10(a) and (b)), or to make any investment in competition with the
Company, and shall execute all documents necessary or reasonably requested by
Executive to reflect such elimination of restrictions.

        The foregoing notwithstanding, the total of the severance payments
payable under this Section 8(a) shall be reduced to the extent the payment of
such amounts would cause Executive's total termination benefits (as determined
by Executive's tax advisor) to constitute an "excess" parachute payment under
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code") and
by reason of such excess parachute payment Executive would be subject to an
excise tax under Section 4999(a) of the Code, but only if Executive determines
that the after-tax value of the termination benefits calculated with the
foregoing restriction exceed those calculated without the foregoing restriction.

        (b)    Cause or By Executive Without Good Reason.    If Executive's
employment is terminated by the Company for Cause or by Executive (other than
for Good Reason):

        (i)    the Company shall pay Executive his Base Salary and, to the
extent required by law or the Company's vacation policy, his accrued vacation
pay through the Date of Termination, as soon as practicable following the Date
of Termination; and

        (ii)   the Company shall reimburse Executive pursuant to Section 5(d)
for reasonable expenses incurred, but not paid prior to such termination of
employment, unless such termination resulted from a misappropriation of Company
funds; and

6

--------------------------------------------------------------------------------




        (iii)  Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company.

        (c)    Disability.    During any period that Executive fails to perform
his duties hereunder as a result of incapacity due to physical or mental illness
("Disability Period"), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b). In the event Executive's employment is terminated for Disability
pursuant to Section 6(b):

        (i)    the Company shall pay to Executive (A) his Base Salary and
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination, and (B) continued Base Salary (as provided
for in Section 5(a)) and Continued Benefits for the longer of (i) six (6) months
or (ii) the date on which Executive becomes entitled to long-term disability
benefits under the applicable plan or program of the Company paying the benefits
described in Section 5(h), up to a maximum of three (3) years of Base Salary
continuation; and

        (ii)   the Company shall reimburse Executive pursuant to Section 5(d)
for reasonable expenses incurred, but not paid prior to such termination of
employment; and

        (iii)  Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company.

        (d)    Death.    If Executive's employment is terminated by his death:

        (i)    the Company shall pay in a lump sum to Executive's beneficiary,
legal representatives or estate, as the case may be, Executive's Base Salary
through the Date of Termination and one (1) times Executive's annual rate of
Base Salary, and shall provide Executive's spouse and dependents with Continued
Benefits for one (1) year;

        (ii)   the Company shall reimburse Executive's beneficiary, legal
representatives, or estate, as the case may be, pursuant to Section 5(d) for
reasonable expenses incurred, but not paid prior to such termination of
employment; and

        (iii)  Executive's beneficiary, legal representatives or estate, as the
case may be, shall be entitled to any other rights, compensation and benefits as
may be due to any such persons or estate in accordance with the terms and
provisions of any agreements, plans or programs of the Company.

        9.    Mitigation.    Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment. Additionally, amounts owed to Executive under this
Agreement shall not be offset by any claims the Company may have against
Executive, and the Company's obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any other circumstances, including, without limitation, any
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others.

        10.    Confidential Information, Ownership of Documents;
Non-Competition.    

        (a)    Confidential Information.    Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets and confidential
information, knowledge or data relating to the Company and its businesses and
investments, which shall have been obtained by Executive during Executive's
employment by the Company and which is not generally available public knowledge

7

--------------------------------------------------------------------------------

(other than by acts by Executive in violation of this Agreement). Except as may
be required or appropriate in connection with his carrying out his duties under
this Agreement, Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or any legal process, or as is
necessary in connection with any adversarial proceeding against the Company (in
which case Executive shall use his reasonable best efforts in cooperating with
the Company in obtaining a protective order against disclosure by a court of
competent jurisdiction), communicate or divulge any such trade secrets,
information, knowledge or data to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business or to perform duties hereunder.

        (b)    Removal of Documents; Rights to Products.    All records, files,
drawings, documents, models, equipment, and the like relating to the Company's
business, which Executive has control over shall not be removed from the
Company's premises without its written consent, unless such removal is in the
furtherance of the Company's business or is in connection with Executive's
carrying out his duties under this Agreement and, if so removed, shall be
returned to the Company promptly after termination of Executive's employment
hereunder, or otherwise promptly after removal if such removal occurs following
termination of employment. Executive shall assign to the Company all rights to
trade secrets and other products relating to the Company's business developed by
him alone or in conjunction with others at any time while employed by the
Company.

        (c)    Protection of Business.    During the Employment Period and until
the first anniversary of Executive's Date of Termination (but only in the event
Executive is terminated by the Company for Cause or Executive terminates
employment without Good Reason), the Executive will not (i) engage, anywhere
within the geographical areas in which the Company or any of its Affiliates (the
"Designated Entities") are conducting their business operations or providing
services as of the Date of Termination, in any business which is being engaged
in by the Designated Entities as of the Date of Termination or pursue or attempt
to develop any project known to Executive and which the Designated Entities are
pursuing, developing or attempting to develop as of the Date of Termination,
unless such project has been inactive for over nine (9) months (a "Project"),
directly or indirectly, alone, in association with or as a shareholder,
principal, agent, partner, officer, director, employee or consultant of any
other organization, (ii) divert to any entity which is engaged in any business
conducted by the Designated Entities in the same geographic area as the
Designated Entities, any Project or any customer of any of the Designated
Entities, or (iii) solicit any officer, employee (other than secretarial staff)
or consultant of any of the Designated Entities to leave the employ of any of
the Designated Entities. Notwithstanding the preceding sentence, Executive shall
not be prohibited from owning less than three percent (3%) of any publicly
traded corporation, whether or not such corporation is in competition with the
Company. If, at any time, the provisions of this Section 10(c) shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 10(c) shall
be considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
Executive agrees that this Section 10(c) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.

        (d)    Injunctive Relief.    In the event of a breach or threatened
breach of this Section 10, Executive agrees that the Company shall be entitled
to injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Executive acknowledging that damages would be
inadequate and insufficient.

        (e)    Continuing Operation.    Except as specifically provided in this
Section 10, the termination of Executive's employment or of this Agreement shall
have no effect on the continuing operation of this Section 10.

8

--------------------------------------------------------------------------------




        11.    Indemnification.    

        (a)    General.    The Company agrees that if Executive is made a party
or a threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a "Proceeding"), by reason of
the fact that Executive is or was a trustee, director or officer of the Company
or any subsidiary of the Company or is or was serving at the request of the
Company or any subsidiary as a trustee, director, officer, member, employee or
agent of another corporation or a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Delaware law, as the same exists or may hereafter be
amended, against all Expenses incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if
Executive has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators.

        (b)    Expenses.    As used in this Agreement, the term "Expenses" shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys' fees, accountants'
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.

        (c)    Enforcement.    If a claim or request under this Agreement is not
paid by the Company or on its behalf, within thirty (30) days after a written
claim or request has been received by the Company, Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Maryland law.

        (d)    Partial Indemnification.    If Executive is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company, shall nevertheless indemnify Executive for the portion of such Expenses
to which Executive is entitled.

        (e)    Advances of Expenses.    Expenses incurred by Executive in
connection with any Proceeding shall be paid by the Company in advance upon
request of Executive that the Company pay such Expenses; but, only in the event
that Executive shall have delivered in writing to the Company (i) an undertaking
to reimburse the Company for Expenses with respect to which Executive is not
entitled to indemnification and (ii) an affirmation of his good faith belief
that the standard of conduct necessary for indemnification by the Company has
been met.

        (f)    Notice of Claim.    Executive shall give to the Company notice of
any claim made against him for which indemnification will or could be sought
under this Agreement. In addition, Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Executive's power and at such times and places as are convenient for Executive.

        (g)    Defense of Claim.    With respect to any Proceeding as to which
Executive notifies the Company of the commencement thereof:

        (i)    The Company will be entitled to participate therein at its own
expense; and

        (ii)   Except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive,

9

--------------------------------------------------------------------------------




which in the Company's sole discretion may be regular counsel to the Company and
may be counsel to other officers and directors of the Company or any subsidiary.
Executive also shall have the right to employ his own counsel in such action,
suit or proceeding if he reasonably concludes that failure to do so would
involve a conflict of interest between the Company and Executive, and under such
circumstances the fees and expenses of such counsel shall be at the expense of
the Company.

        (iii)  The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Executive without
Executive's written consent. Neither the Company nor Executive will unreasonably
withhold or delay their consent to any proposed settlement.

        (h)    Non-exclusivity.    The right to indemnification and the payment
of expenses incurred in defending a Proceeding in advance of its final
disposition conferred in this Section 11 shall not be exclusive of any other
right which Executive may have or hereafter may acquire under any statute,
provision of the declaration of trust or certificate of incorporation or by-laws
of the Company or any subsidiary, agreement, vote of shareholders or
disinterested directors or trustees or otherwise.

        12.    Legal Fees and Expenses.    If any contest or dispute shall arise
between the Company and Executive regarding any provision of this Agreement, the
Company shall reimburse Executive for all legal fees and expenses reasonably
incurred by Executive in connection with such contest or dispute, but only if
Executive is successful in respect of substantially all of Executive's claims
brought and pursued in connection with such contest or dispute. Such
reimbursement shall be made as soon as practicable following the final
resolution of such contest or dispute to the extent the Company receives
reasonable written evidence of such fees and expenses.

        13.    Successors; Binding Agreement.    

        (a)    Company's Successors.    No rights or obligations of the Company
under this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company as herein before defined and any successor to
its business and/or assets (by merger, purchase or otherwise) which executes and
delivers the agreement provided for in this Section 13 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

        (b)    Executive's Successors.    No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution. Upon Executive's death, this Agreement
and all rights of Executive hereunder shall inure to the benefit of and be
enforceable by Executive's beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to
Executive's interests under this Agreement. Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable hereunder following Executive's death by giving the Company
written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary(ies), estate or
other legal representative(s). If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms

10

--------------------------------------------------------------------------------




of this Agreement to such person or persons so appointed in writing by
Executive, or otherwise to his legal representatives or estate.

        14.    Notice.    All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if delivered
personally, or sent by nationally-recognized, overnight courier or by registered
or certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to Executive:

John Visconsi
c/o Price Legacy Corporation
17140 Bernardo Center Drive, Suite 300
San Diego, CA 92128

If to the Company:

Price Legacy Corporation
Attn: CEO
17140 Bernardo Center Drive, Suite 300
San Diego, CA 92128
Attn: CEO

or to such other address as any party may have furnished to the others in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of a telecopy, when the party receiving
such telecopy shall have confirmed receipt of the communication, (c) in the case
of delivery by nationally-recognized, overnight courier, on the business day
following dispatch and (d) in the case of mailing, on the third business day
following such mailing.

        15.    Miscellaneous.    No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive Executive's termination of
employment and the termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

        16.    Validity.    The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

        17.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        18.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any prior agreement

11

--------------------------------------------------------------------------------


of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled.

        19.    Shareholder Approval.    The Company represents and warrants to
Executive that no shareholder approval is required for the Company to enter into
this Agreement and provide the benefits hereunder and to enter into the
agreements described in Section 5.

        20.    Noncontravention.    The Company represents that the Company is
not prevented from entering into, or performing this Agreement by the terms of
any law, order, rule or regulation, its by-laws or certificate of incorporation,
or any agreement to which it is a party, other than which would not have a
material adverse effect on the Company's ability to enter into or perform this
Agreement.

        21.    Section Headings.    The section headings in this Employment
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first above written.

    Company:
 
 
PRICE LEGACY CORPORATION,
a Maryland corporation
 
 
By:
 
/s/ Jack McGrory

--------------------------------------------------------------------------------

    Name:   Jack McGrory

--------------------------------------------------------------------------------

    Title:   Chief Executive Officer

--------------------------------------------------------------------------------


 
 
Executive:
 
 
/s/ John Visconsi

--------------------------------------------------------------------------------

John Visconsi

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



EMPLOYMENT AGREEMENT
